DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection Under 112
Applicant's arguments filed 11/17/2021 have been fully considered. Applicant argues that the amendment cures the 112(b) issue of claim 21 and therefore the rejection should be withdrawn. Applicant’s arguments are persuasive and therefore that rejection is withdrawn. 
Rejection Under 103
Applicant's arguments filed 11/17/2021 have been fully considered. Applicant argues that:
The prior art does not teach all of the limitations of the amended claims. Specifically, the prior art does not teach retrieving historical data, determining a baseline, and wherein the downtime is inferred by the hub based on the data. Stiller discloses controlling operating room workflows but does not teach the amended limitation. Johnson teaches managing delivery of healthcare resources to a patient. 
Regarding A, Applicant’s arguments appear to be directed toward the amendments and are moot based on the new grounds of rejection. However, Nawana is used to teach the above-mentioned limitations. See the updated rejection for further clarification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stiller et al. (US 2015/0332196) in view of Nawana et al. (US 2014/0081659) in view of Raghavan et al. (US 2009/0300507).
Regarding claim 1, Stiller discloses a surgical hub configured to communicably couple to a plurality of modular devices, (Stiller Fig. 1 and corresponding text; [0006] a workflow support system that is able to automatically detect and identify individual surgical phases and/or tasks, and to correlate relevant information to a display to optimize and improve the workflow of a medical procedure; [0089] discloses obtaining and monitoring the clinical information with vital sign monitors and/or medical devices) the surgical hub comprising: 
a processor; a memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the surgical hub to: (Stiller [0008] discloses a system comprising: a processor; a database storing clinical information; at least one display monitor able to display the clinical information; software executing on said processor)
receive perioperative data from at least one of the plurality of modular devices, wherein the perioperative data comprises data detected by the at least one of the plurality of modular devices during the course of a surgical procedure; (Stiller [0011] discloses that the clinical information comprises medical data that is relevant to performing a medical or surgical procedure. Such medical data may include, but is not limited to, a patient's heart rate, blood pressure, sugar levels, and other such data that is important to monitor during a medical procedure [0089] discloses obtaining and monitoring the clinical information with vital sign monitors and/or medical devices)
determine one or more event types associated with the perioperative data received from the at least one of the plurality of the modular devices; (Stiller [0013] discloses displaying relevant clinical information for each stage of the medical procedure that is most directly related to the particular stage of the procedure, which is construed as determining an event type related to the data [0020] discloses that the software identifies a surgical step (or as a transition into a surgical 
aggregate, for each event type, the perioperative data from the at least one of the modular devices; (Stiller [0109] discloses displaying a set of clinical data, for example, regarding the patient’s blood pressure during a specific phase of the procedure and upon a request other clinical data to also display the patient’s heart rate to be displayed together with the blood pressure {construed to mean aggregating data})
provide feedback according to whether the aggregated perioperative data from the at least one of the modular devices for a subject event type deviates from the baseline perioperative data for the subject event type (Stiller [0036] discloses that the machine learning module will periodically (either based on schedule or based on the number of events collected) evaluate its database of deviating events, determine any correlation between particular deviating events and the corresponding IOR states, and if such correlation is above a threshold, update the relevant step(s) of the medical procedure)
Stiller does not appear to explicitly disclose retrieve historical aggregate perioperative data for each event type, wherein the historical aggregate perioperative data is based on perioperative data from the plurality of modular devices dispersed across the plurality of operating rooms within the network; determine a baseline perioperative data, for each event type, for the network based on the historical aggregated perioperative data; wherein the one or more event types comprises downtime between surgical procedures and the aggregated perioperative data comprises a total amount of the downtime data during a predetermined period of time and wherein the downtime is automatically inferred by the surgical hub based on the perioperative data received from the plurality of modular devices; comparing the data to a baseline; and wherein the event type comprises downtime between surgical procedures and the aggregated perioperative data comprises a total amount of the downtime data during a predetermined 
retrieve historical aggregate perioperative data for each event type, wherein the historical aggregate perioperative data is based on perioperative data from the plurality of modular devices (Nawana [0254] The equipment tracking module 232 can be configured to gather various types of data regarding instruments used in the OR… how many surgical instruments are present in the OR at any given time, how long each surgical instrument is in use during the surgical procedure, number of instrument passes/exchanges, misuse of instruments, loading and acceleration data, instrument damage, amount of power consumed by instruments, and out of instrument specification conditions [0286] Various types of data gathered and/or analyzed by the system 10 during and before a surgical procedure can be displayed on a user interface and/or otherwise made available to users of the system 10. FIG. 27 illustrates an embodiment of a user interface 148 showing various types of data related to a previously performed surgical procedure)
determine a baseline perioperative data, for each event type, for the network based on the historical aggregated perioperative data; (Nawana [0289] For another non-limiting example, the performing surgeon may be most concerned with tracking of the actual surgical procedure against the pre-op plan and may thus request a report from the surgery feedback module 238 indicating deviations of the actual surgical procedure against the pre-op plan. The deviations can be presented as percentage compliance with respect to factors such as goal outcomes, time differences {construed as determining a baseline since there is a deviation})
wherein the one or more event types comprises downtime between surgical procedures and the aggregated perioperative data comprises a total amount of the downtime data during a predetermined period of time and wherein the downtime is automatically inferred by the surgical hub based on the perioperative data received from the plurality of modular devices (Nawana [0287] Different types of data can be displayed to a user other than the information shown on the user interface 148, such as time durations of certain steps of the surgical procedure, a total time duration of the surgical procedure [0254] The equipment tracking module 232 can be configured to gather various types of data regarding instruments used in the OR… how many surgical 
compare, for each event type, the aggregated perioperative data from the at least one of the modular devices with the baseline perioperative data for the network (Nawana [0286] By allowing the user to view different data and to compare the pre-op planned placement with the actual post-op result simultaneously, the user can better evaluate success of the surgical procedure, including compliance of the surgery with the pre-op plan)
“By allowing the user to view different data and to compare the pre-op planned placement with the actual post-op result simultaneously, the user can better evaluate success of the surgical procedure, including compliance of the surgery with the pre-op plan.” Nawana at [0286]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Stiller to incorporate retrieving historical aggregate perioperative data for each event type, wherein the historical aggregate perioperative data is based on perioperative data from the plurality of modular devices dispersed across the plurality of operating rooms within the network; determine a baseline perioperative data, for each event type, for the network based on the historical aggregated perioperative data; wherein the one or more event types comprises downtime between surgical procedures and the aggregated perioperative data comprises a total amount of the downtime data during a predetermined period of time and wherein the downtime is automatically inferred by the surgical hub based on the perioperative data received from the plurality of modular devices; comparing the data to a baseline as taught by Nawana. Allowing for the use of historical data and the comparison to an expected baseline results in better evaluations of surgical procedures and improves efficiency moving forward. 
The combination of Stiller and Nawana does not appear to explicitly teach wherein the plurality of modular devices are dispersed across a plurality of operating rooms within a network. However, Raghavan teaches it is old and well-known in the art of healthcare data processing to:
wherein the plurality of modular devices are dispersed across a plurality of operating rooms within a network (Raghavan Fig. 5 and corresponding text; [0070] teaches medical devices in multiple operating rooms that sends information to the room monitor [0071] teaches that the room monitors then send the information to the global network)
Monitoring the medical devices for multiple operating rooms “ensure[s] that the necessary medical devices are present therein for a particular type of scheduled surgery.” See Raghavan [0071]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the surgical data processing support system of Stiller and Nawana, as modified above, to incorporate communicating to a plurality of devices that are dispersed across a plurality of operating rooms as taught by Raghavan. Communicating with devices in many different operating rooms allows for more efficient management of medical devices to ensure they are in the appropriate room for the scheduled surgery.
Regarding claim 2, Stiller-Nawana-Raghavan teaches the surgical hub of claim 1, and Stiller further discloses wherein the one or more event type further comprise a procedural type of the surgical procedure. (Stiller [0017] user is able to determine the status of the control during a specific procedure to determine the function of the control. For example a control might be lit up to a certain color during a particular procedure to indicate that it has a certain function, while it may have a different color during a different medical procedure). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein. 
Regarding claim 3, Stiller-Nawana-Raghavan teaches the surgical hub of claim 1, and Stiller further discloses wherein the one or more event type further comprise a procedural step of the surgical procedure. (Stiller [0013] a relevant subset of the clinical information is displayed on the at least one display monitor for each stage of a multi-stage medical procedure. The relevant subset of the clinical information is the subset that is most directly relevant to the particular stage of the medical procedure). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 4, Stiller-Nawana-Raghavan teaches the surgical hub of claim 1, and Stiller further discloses wherein the memory further stores instructions that, when executed by the processor, 
Regarding claim 5, Stiller-Nawana-Raghavan teaches the surgical hub of claim 1, and Stiller further discloses wherein the memory further stores instructions that, when executed by the processor, cause the surgical hub to provide the feedback upon the aggregated perioperative data deviating from the baseline perioperative data by a threshold amount. (Stiller [0030] instructions that execute on a memory or on a processor [0036] In certain embodiments, the machine learning module will periodically (either based on schedule or based on the number of events collected) evaluate its database of deviating events, determine any correlation between particular deviating events and the corresponding IOR states, and if such correlation is above a threshold, update the relevant step(s) of the medical procedure). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 6, Stiller-Nawana-Raghavan teaches the surgical hub of claim 1, and Stiller further discloses wherein the perioperative data comprises a parameter associated with the plurality of modular devices (Stiller [0185] In other examples, the light intensity can be combined with the pressure level of an insufflator to provide more reliable phase detection. Similarly, the power level of an HF device indicates when cautery is in progress, allowing to identify the related procedural step). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 7, Stiller-Nawana-Raghavan teaches the surgical hub of claim 6, and Stiller further discloses wherein the parameter comprises a length of time that the plurality of modular devices are in use (Stiller [0029] set of usage data showing a consistent usage pattern is collected [0150] In certain embodiments, the current surgical phase can display a blood pressure chart 705 by date and blood pressure chart 708 by time. [0109] In this manner, when a surgeon picks up a laryngoscope…. The 
Regarding claim 8, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above.
Regarding claim 9, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as given above.
Regarding claim 10, the claim recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as given above.
Regarding claim 11, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as given above.
Regarding claim 12, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such, is rejected for similar reasons as given above.
Regarding claim 13, the claim recites substantially similar limitations as those already addressed in the rejection of claim 6, and, as such, is rejected for similar reasons as given above.
Regarding claim 14, the claim recites substantially similar limitations as those already addressed in the rejection of claim 7, and, as such, is rejected for similar reasons as given above.
Regarding claim 15, Stiller discloses a surgical hub configured to communicably couple to a modular device and to a patient information database, (Stiller Fig. 1 and corresponding text; [0006] a workflow support system that is able to automatically detect and identify individual surgical phases and/or tasks, and to correlate relevant information to a display to optimize and improve the workflow of a medical procedure; [0089] discloses obtaining and monitoring the clinical information with vital sign monitors and/or medical devices) the surgical hub comprising: 
a control circuit configured to: (Stiller [0008] discloses the system comprising: a processor; a database storing clinical information; at least one display monitor able to display the clinical information; software executing on said processor)
receive a plurality of data types comprising one or more of usage data from the modular device, performance data from the plurality of modular devices, patient data from the patient 
store the plurality of data types such that each of the plurality of data types is associated with another of the plurality of data types; and (Stiller [0008] a database storing clinical information [0013] a relevant subset of the clinical information is displayed on the at least one display monitor for each stage of a multi-stage medical procedure. The relevant subset of the clinical information is the subset that is most directly relevant to the particular stage of the medical procedure [0020] software identifies such activation as a surgical step (or as a transition into a surgical phase) which in turn triggers the display of a different subset of information)
receive a query including a first data type of the plurality of data types and a second data type of the plurality of data types and display (Stiller [0109] In this manner, when a surgeon picks up a laryngoscope and the display 140 only displays a subset of clinical information (e.g. a subset regarding a patient's blood pressure) and the surgeon submits a command request to also show heart rate, then the machine learning module learns from the surgeon's command to have both blood pressure and the patient's heart rate shown on display 140. [0108] In certain embodiments, the machine learning module 104 is dynamic, such that it has an engine (or uses the processor) that understands the subset of clinical information to display on the display 140, and is able to update the subset of clinical information on the display 140 based upon a request from a user).
Stiller does not appear to explicitly disclose comparing the data to a baseline; and wherein the comparison is related to a total amount of downtime between surgical procedures during a predetermined period of time. However, Nawana teaches that it is old and well-known in the art of healthcare data processing to:
a comparison between the first data type and the second data type (Nawana [0286] By allowing the user to view different data and to compare the pre-op planned placement with the actual post-op result simultaneously, the user can better evaluate success of the surgical procedure, including compliance of the surgery with the pre-op plan)
wherein the comparison is related to a total amount of downtime between surgical procedures during a predetermined period of time, and wherein the first data type is different than the second data type (Nawana [0287] Different types of data can be displayed to a user other than the information shown on the user interface 148, such as time durations of certain steps of the surgical procedure, a total time duration of the surgical procedure [0254] The equipment tracking module 232 can be configured to gather various types of data regarding instruments used in the OR… how many surgical instruments are present in the OR at any given time, how long each surgical instrument is in use during the surgical procedure, number of instrument passes/exchanges, misuse of instruments, loading and acceleration data, instrument damage, amount of power consumed by instruments, and out of instrument specification conditions)
The combination of Stiller and Nawana does not appear to explicitly teach wherein the plurality of modular devices are dispersed across a plurality of operating rooms within a network. However, Raghavan teaches it is old and well-known in the art of healthcare data processing to:
wherein the plurality of modular devices are dispersed across a plurality of operating rooms within a network (Raghavan Fig. 5 and corresponding text; [0070] teaches medical devices in multiple operating rooms that sends information to the room monitor [0071] teaches that the room monitors then send the information to the global network)
Monitoring the medical devices for multiple operating rooms “ensure[s] that the necessary medical devices are present therein for a particular type of scheduled surgery.” See Raghavan [0071]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the surgical data processing support system of Stiller and Nawana, as modified above, to incorporate communicating to a plurality of devices that are dispersed across a plurality of operating rooms as taught by Raghavan. Communicating with 
Regarding claim 16, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such, is rejected for similar reasons as given above.
Regarding claim 17, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such, is rejected for similar reasons as given above.
Regarding claim 18, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as given above.
Regarding claim 19, Stiller-Nawana-Raghavan teaches the surgical hub of claim 15, and Stiller further discloses wherein the plurality of data types lack patient-identifying information. (Stiller [0150] In certain embodiments, the current surgical phase can display a blood pressure chart 705 by date and blood pressure chart 708 by time). The motivations to combine the above mentioned references was discussed in the rejection of claim 15, and incorporated herein.
Regarding claim 20, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Stiller further discloses: receive incident perioperative data from an incident modular device of the plurality of modular devices; determine that the incident perioperative data received from the incident modular device is associated with the event type; compare, for the event type, the aggregated perioperative data with the incident perioperative data; and provide a recommendation to a user of the incident modular device based on the comparison (Stiller [0030] instructions that execute on a memory or on a processor [0036] In certain embodiments, the machine learning module will periodically (either based on schedule or based on the number of events collected) evaluate its database of deviating events, determine any correlation between particular deviating events and the corresponding IOR states, and if such correlation is above a threshold, update the relevant step(s) of the medical procedure).
Regarding claim 21, the claim recites substantially similar limitations as those already addressed in the rejection of claims 5 and 7, and, as such, is rejected for similar reasons as given above. 
Regarding claim 22, Stiller-Nawana-Raghavan teaches the surgical system of claim 20, and Nawana further teaches. wherein the recommendation further comprises a suggestion to reduce a length .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stiller-Nawana-Raghavan in view of Johnson et al. (US 2009/0089093).
Regarding claim 22, Stiller-Nawana-Raghavan teaches the surgical system of claim 20, but does not appear to explicitly teach wherein the recommendation further comprises a suggestion to reduce a length of time the incident modular device is used in association with the event type. However, Johnson teaches that it is old and well-known in the art of healthcare data processing to have wherein the recommendation further comprises a suggestion to reduce a length of time the incident modular device is used in association with the event type (Johnson [0055] Step 480 can include outputting a dashboard 500 (See FIG. 4) including a temporal display of a predicted time and a measured time to reach each milestone in the procedure… changes to predicted time to complete, and to display alerts to impact of updated duration of time of use of resources 105 and later cleanup relative to subsequent scheduling of the resources 105 for use in delivery of healthcare on other patients 110. {construed as analogous to reducing time for the event type}).
More efficient systems reduce the probability of infection rates associated with delivery of healthcare in a healthcare environment. See Johnson [0004]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the surgical data processing support system of Stiller-Nawana-Raghavan, as modified above, to incorporate wherein the recommendation further comprises a suggestion to reduce a length of time the incident modular device is . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686